Citation Nr: 0508621	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service connected residuals of prostate 
cancer with a history of hemorrhoids.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967.

This appeal arises from an October 2002 rating decision of 
the Roanoke, Virginia Regional Office (RO).

By rating decision in April 1997, service connection was 
awarded for residuals of prostate cancer due to exposure to 
herbicides.  A noncompensable evaluation was assigned.  By 
rating decision in September 2000, a 10 percent evaluation 
was assigned for residuals of prostate cancer.  At that time, 
the grant of service connection for residuals of prostate 
cancer was enlarged to include a history of hemorrhoids.  
During the January 2005 hearing before the Board, the veteran 
requested that a separate rating be assigned for hemorrhoids 
distinct from residuals of prostate cancer.  (T-8)  
Accordingly, the Board will consider the veteran's appeal as 
consisting of separate claims for higher ratings for 
hemorrhoids and for residuals of prostate cancer.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service connected hemorrhoids are 
manifested by objective evidence of large internal and 
external hemorrhoids with evidence of frequent recurrences, 
but there is no evidence that hemorrhoids cause persistent 
bleeding with secondary anemia or fissures.

3.  The service connected genitourinary disability results in 
the veteran awakening to void 3 to 4 times per night and 
every two hours during the day.

4.  The service connected genitourinary disability is not of 
such severity as to result in a daytime voiding interval of 
less than one hour, awakening to void 5 or more times per 
night, urinary retention requiring intermittent or continuous 
catheterization, or urine leakage requiring the use of 
absorbent materials.

5.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for the service connected hemorrhoids have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.114, Diagnostic Code 7336 (2004).

2.  The criteria for the assignment of a 20 percent rating 
for the service connected residuals of prostate cancer have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.155a, Diagnostic Code 7528 (2004).

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is service connected for hemorrhoids rated as 
noncompensably disabling under Diagnostic Code (DC) 7336 and 
for residuals of prostate cancer rated as 10 percent 
disabling under DC 7528 of VA's Schedule for Rating 
Disabilities.  He contends that these disabilities have grown 
worse warranting the assignment of higher ratings. 

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue (as is the case with the 
two issues on appeal), the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  


Compensable rating for hemorrhoids

On VA examination in August 2002, there was an external 
hemorrhoid extending from seven to four o'clock.  There was a 
possible internal hemorrhoid at four o'clock.  The diagnoses 
included a recurrence of hemorrhoids, but no evidence of 
anemia (lab results normal). 

A December 2002 VA outpatient notation shows that there were 
multiple protruding non-hard or inflamed hemorrhoids.  There 
were no areas of pain.  

In September 2004, the veteran was seen for gastrointestinal 
complaints.  On examination, there were large internal and 
external hemorrhoids.  The assessment was a gastrointestinal 
bleed.  He was admitted to determine the source of bleeding 
and for a blood transfusion for anemia.  A colonoscopy 
revealed a large number of diverticuli in the sigmoid colon 
that were not bleeding.  There were no other areas of 
bleeding identified and there was no obvious source of 
bleeding noted.  The veteran also had history of 
gastrointestinal bleeding in April 2003 at which time he was 
placed on iron medication.  The discharge diagnoses in 
September 2004 were diverticulosis and iron deficiency 
anemia.  The veteran testified in January 2005 that 
hemorrhoids had bothered him quite a bit lately.  

Under Diagnostic Code 7336, hemorrhoids (external or 
internal) will be rated as zero percent disabling when they 
are mild or moderate.  38 C.F.R. § 4.114; Diagnostic Code 
7336.  Hemorrhoids will be rated as 10 percent disabling when 
they are large or thrombotic, irreducible, with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent disability rating is warranted when hemorrhoids cause 
persistent bleeding with secondary anemia, or fissures.

The Board finds that the evidence more nearly approximates 
the criteria required for a 10 percent evaluation as the 
veteran suffers from large internal and external hemorrhoids 
with evidence of frequent recurrences as noted in August 
2002, December 2002 and September 2004.  

On the other hand, there is no evidence that the veteran's 
hemorrhoids cause persistent bleeding with secondary anemia 
or fissures.  In this regard, extensive testing in September 
2004 failed to identify a source of gastrointestinal 
bleeding.  Treatment notations in August 2002, December 2002 
and September 2004 are silent regarding evidence of bleeding 
or secondary anemia that is associated with the veteran's 
hemorrhoids.  Accordingly, the Board concludes that the 
evidence supports the assignment of a 10 percent schedualar 
evaluation, but no more, for the service connected 
hemorrhoids.



Higher rating for residuals of prostate cancer

38 C.F.R. § 4.115a provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  The following section provides 
descriptions of various levels of disability in each of these 
symptoms areas.  Under DC 7528, malignant neoplasms of the 
genitourinary system are rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
The Board notes that the RO also rated the veteran under DC 
7527, prostate gland injuries, infections, hypertrophy and 
postoperative residuals.  38 C.F.R. § 4.20, analogous 
ratings, indicates that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury.  In this case, as malignant 
neoplasms (for which the veteran has been granted service 
connection for residuals of prostate cancer) is a 
specifically listed condition under DC 7528, it would be not 
be appropriate to consider the rating criteria under DC 7527.  

Under 4.155a and DC 7528, it must be determined whether renal 
dysfunction or voiding dysfunction is the predominant 
residual of prostate cancer.  Applicable criteria under renal 
dysfunction, provide for a 100 percent evaluation when the 
veteran requires regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 percent; or, 
creatinine more than 80 milligrams per 100 milliliters; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent evaluation is for 
application when there is persistent edema and albuminuria 
with BUN 40 to 80 milligrams per 100 milliliters, or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 60 
percent evaluation is for application when there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.  A 30 percent evaluation is for 
application when there is albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  

In the veteran's case, it is neither contended nor does the 
evidence demonstrate that the veteran suffers from renal 
dysfunction which would warrant a compensable evaluation.  In 
fact, on VA examination in August 2002, the veteran denied 
having any renal colic, bladder stones, or acute nephritis 
and the veteran was not on dialysis.  It is clear, therefore, 
that the predominant residual of prostate cancer is voiding 
dysfunction.

Under 4.155a, voiding dysfunction is to be rated as urine 
leakage, frequency or obstructed voiding.  The lowest 
possible rating for urine leakage is a 20 percent rating.  A 
20 percent rating is warranted when the wearing of absorbent 
materials which must be changed less than two times per day 
is required.  On VA examination in August 2002, the veteran 
denied any use of absorbent material or appliance.  Likewise, 
the veteran testified in January 2005 that he did not wear 
any absorbent material during the daytime or at night.  (T-4)  
Accordingly, there is no basis for the assignment of a 
compensable evaluation for urine leakage under 4.155a.    

Obstructed Voiding:  Urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent 
evaluation.  Marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following warrants a 10 percent 
evaluation:  1.  Post void residuals greater than 150cc.  2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec).  3.  Recurrent urinary tract infections secondary 
to obstruction.  4.  Stricture disease requiring periodic 
dilatation every 2 to 3 months.  Obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants a noncompensable evaluation.

On VA examination in August 2002, no use of catheterization, 
dilation procedure, or drainage procedure was reported.  The 
veteran testified in January 2005 that he had never been 
catheterized due to his urinary problem.  (T-12)  As it has 
neither been contended nor shown in the medical evidence or 
testimony that the veteran requires intermittent or 
continuous catheterization for obstructed voiding, there is 
no basis for the assignment of a 30 percent rating for 
obstructed voiding.  As the veteran already has been assigned 
a 10 percent rating for residuals of prostate cancer, there 
is no need to assess the criteria for a 10 percent rating.

Urinary frequency:  Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent evaluation.  Daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent rating.  Daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night warrants a 10 percent evaluation.  

The August 2002 report of VA examination shows that the 
veteran reported daytime urinary frequency of at least every 
two to three hours.  It was reported that the veteran voided 
twice at night.  More recently, the veteran testified in 
January 2005 that he had been getting up to go to the 
bathroom every hour and a half at night.  (T-3)   Later in 
the hearing, the veteran reported voiding every two hours 
during the day and about every two hours at night.  He 
further clarified that urinary frequency at night was at 
least three to four times.  (T-11).  Accordingly, the Board 
finds that the evidence more closely approximates the 
criteria necessary for a 20 percent rating for awakening to 
void 3 to 4 times a night.  The record does not demonstrate 
that the veteran awakens to void 5 or more times per night or 
intervals of less than an hour during the day as would be 
necessary for the assignment of a 40 percent evaluation for 
urinary frequency.

Finally, with regard to the service connected residuals of 
prostate cancer and hemorrhoids, pursuant to 38 C.F.R. § 
3.321(b)(1), an extraschedular rating is in order when there 
exists such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Clearly, due to the nature of the 
appellant's service-connected disorders some interference 
with the appellant's employment is to be expected.  The 
rating criteria account for such an eventuality and the 
veteran is being appropriately compensated by the 10 percent 
evaluation for hemorrhoids and the 20 percent rating for 
residuals of prostate cancer.

The record does not reflect frequent periods of 
hospitalization nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  In fact, VA outpatient records show that the 
veteran has been working on at least a part-time basis.  
Thus, the evidence of record does not reflect any factor 
which presents an exceptional case.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2004).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2004).  In this case, the veteran is 
service connected for peyronie's disease with impotence, 
evaluated as 20 percent disabling; residuals of prostate 
cancer, evaluated as 20 percent disabling; hemorrhoids, 
evaluated as 10 percent disabling; and abdominal hernias and 
iron deficiency anemia, both rated as noncompensably 
disabling.  The veteran's combined disability rating is 40 
percent.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In this case, the 
veteran has no single disability rated as 60 percent 
disabling and his combined disability rating is 40 percent.  
He therefore does not meet the percentage requirements of 
38 C.F.R. § 4.16(a).

Nonetheless, a veteran who is unable to secure and follow a 
substantial occupation by reason of a service-connected 
disability shall be rated totally disabled.  See 38 C.F.R. § 
4.16(b).  With regard to 38 C.F.R. § 4.16(a), substantially 
gainful employment suggests 'a living wage'."  Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994) (quoting Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991)).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

On VA Form 21-8940, application for TDIU benefits that was 
received in July 2004, the veteran reported that he was 
unable to work due to residuals of prostate cancer.  The date 
that his disability affected his full time employment was 
1996.  The veteran further indicated that he had last worked 
on a full time basis and that he had become too disabled to 
work in 1996.  The veteran's last employment was working in a 
store where he was self-employed from 1989 to 1996.  He 
indicated that he had not tried to obtain employment since 
1996.  The veteran had a high school education with no other 
education or training.  

The veteran testified that he did not have enough energy to 
work and suffered from fatigue.  He stated that he could not 
pick up much or be on his feet for a long period of time.  He 
last had a regular job in 1996 when he worked in a country 
store.  (T-6)  Before working in a country store, the veteran 
worked as a mechanic and managed storage facilities.  He 
further testified that he had not been turned down for a job 
due to his disabilities.  (T-12)

The veteran contends that he is unable to work due to his 
service connected disabilities.  The medical record does not 
support this contention.  The veteran maintains that 
excessive standing or lifting results in aggravated symptoms 
which prevents him from performing past types of employment.  
While it is clear that his service connected residuals of 
prostate cancer, hemorrhoids, peyronie's disease, hernias and 
anemia limit his ability to work, the aggregate level of 
industrial impairment falls short of VA's standard which 
requires that a claimant is unable to secure or follow any 
substantially gainful occupation as a result of service-
connected disabilities.  

Although the veteran indicated in writing in July 2004 and 
testified in January 2005 that he had not had a regular job 
since 1996, VA outpatient treatment records from recent years 
show that he has been employed on at least a part-time basis.  
In June 2002, a routine check-up notation shows that the 
veteran had been active at work and mowing grass.  It was 
further noted that he was tolerating "all" without 
symptoms.  A July 2002 treatment notation shows that the 
veteran was seen with symptoms of "trigger finger."  
Symptoms had been ongoing for approximately three months.  It 
was further noted that the veteran worked as a handyman and 
used his hands for manual labor. 

Based on the entire record to include the veteran's level of 
education and employment history, the Board finds that the 
preponderance of the evidence does not support the conclusion 
that the veteran is precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support his claim for higher 
ratings and for TDIU benefits.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant letters in August 2002 and 
June 2004 as well as a statement of the case in April 2003 
and a supplemental statement of the case in September 2003, 
which notified the appellant of the type of evidence 
necessary to substantiate his claims.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claims.  All available VA medical records to include 
voluminous VA outpatient treatment records have been 
obtained.  The veteran also appeared and presented testimony 
at a January 2005 central office hearing before the Board.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in August 2002.  The current record contains 
sufficient medical evidence to fully and fairly evaluate the 
veteran's appeal.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

With regard to the claim for higher ratings for residuals of 
prostate cancer and hemorrhoids, the Pelegrini standard was 
upheld as the veteran received notice in August 2002 
regarding his increased rating claim prior to the initial 
unfavorable AOJ decision in October 2002.   

On the other hand, with regard to the TDIU claim, the Board 
acknowledges that the initial VCAA notice letter was sent to 
the veteran in June 2004 after the rating decision that is 
the basis for this appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to an increased 10 percent rating for the service 
connected hemorrhoids is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an increased 20 percent rating for the service 
connected residuals of prostate cancer is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


